NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 8 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SIHA PHOUDAMNEUN, AKA Sida                      No.    17-73185
Phaudamneug, AKA Sida Phaudamneun,
AKA Siah Phoudamneun, AKA Syha                  Agency No. A025-095-808
Phoudamneun, AKA Siha Phoudamnoen,

                Petitioner,                     MEMORANDUM*

 v.

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 2, 2020**

Before:      LEAVY, PAEZ, and BENNETT, Circuit Judges.

      Siha Phoudamneun, a native and citizen of Laos, petitions pro se for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his motion to reopen removal proceedings



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
conducted in absentia. Our jurisdiction is governed by 8 U.S.C. § 1252. We

review for abuse of discretion the denial of a motion to reopen. Mohammed v.

Gonzales, 400 F.3d 785, 791 (9th Cir. 2005). We deny in part and dismiss in part

the petition for review.

       The agency did not abuse its discretion in denying the motion to reopen,

where Phoudamneun neither demonstrated that his limited English proficiency

constitutes an exceptional circumstance nor provided any corroborating evidence

to support his medical claims. See 8 U.S.C. § 1229a(e)(1) (exceptional

circumstance justifying a failure to appear must be beyond the alien’s control);

Celis-Castellano v. Ashcroft, 298 F.3d 888, 890, 892 (9th Cir. 2002) (no

exceptional circumstances to warrant reopening where declaration and

accompanying medical documents did not provide sufficient detail of the severity

of illness).

       We lack jurisdiction to consider Phoudamneun’s unexhausted claim that he

missed his hearing because he has no transportation. See Tijani v. Holder, 628

F.3d 1071, 1080 (9th Cir. 2010) (“We lack jurisdiction to review legal claims not

presented in an alien’s administrative proceedings before the BIA.” (citation

omitted)).

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         2                                      17-73185